Citation Nr: 1516942	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  09-09 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran had active service from April 1969 to April 1971.  His decorations include the Combat Infantryman Badge, Purple Heart, and the Bronze Star medal with one Oak Leaf Cluster.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue of entitlement to a rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's erectile dysfunction, which is associated with his service-connected diabetes mellitus, is currently compensated by special monthly compensation for loss of use of a creative organ; he is not shown to have penile deformity.


CONCLUSION OF LAW

The criteria for a schedular compensable rating for erectile dysfunction are not met.   38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations for this issue are in order. 

Accordingly, the Board will address the merits of the Veteran's claim.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).
Erectile dysfunction is compensated as a disorder associated with diabetes mellitus, which is rated under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913. Under this Diagnostic Code, compensable complications are evaluated separately unless they are part of the criteria to support a 100 percent evaluation; noncompensable evaluations are considered part of the diabetic process and are incorporated into the overall rating criteria of Diagnostic Code 7913.

Genitourinary dysfunctions are rated under the criteria of 38 C.F.R. § 4.115b, which provides that when evaluating any claim involving loss of use of one or more creative organs (such as erectile dysfunction), refer to § 3.350 to determine whether the veteran may be entitled to special monthly compensation (SMC).  Otherwise, the only provision for compensation is under Diagnostic Code 7522, which provides for a 20 percent rating for deformity of the penis with loss of erectile power.

A rating decision in November 2006 granted service connection for diabetes mellitus.  The same rating decision granted service connection for erectile dysfunction and assigned an initial rating of 0 percent, but granted SMC for loss of use of a creative organ.

As noted above, to show entitlement to compensable schedular evaluation under 38 C.F.R. § 4.115b, Diagnostic Code 7522, there must be deformity of the penis as well as loss of erectile power.  

On VA diabetes examination in April 2006, the Veteran reported the onset of erectile dysfunction two years ago.  Physical examination of the penis revealed normal findings.  The examiner noted that the Veteran's impotence was a complication of his diabetes.    

On VA examination in July 2010, the Veteran reported that his impotence came on gradually after he was diagnosed with diabetes.  The examiner noted that he did not claim penile deformity.

The Veteran underwent further VA examination in August 2010.  Genital examination revealed that the penis was normal.  There was no deformity, mass or tenderness.

Based on the evidence of record, the Board finds that the Veteran's erectile dysfunction does not warrant a compensable rating at any time during the period of appeal.  A review of the evidence shows that while the Veteran clearly has difficulty getting and maintaining an erection, he has not had a penile deformity at any time pertinent to the current appeal.  As the evidence does not show that the Veteran experiences the symptom of a penile deformity in addition to the erectile dysfunction, a compensable evaluation is not warranted for erectile dysfunction.  See 38 C.F.R. §§ 4.31, 4.115(b), Diagnostic Code 7522.

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for the service-connected disability, an extra-schedular evaluation will be assigned.  Consideration of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id. 

In this case, the Board finds the evidence in this case does not present such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Board notes that the rating criteria reasonably describe the claimant's disability level and symptoms. Thun, 22 Vet. App. at 115.  Accordingly, referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to an initial compensable rating for erectile dysfunction is denied.


REMAND

The Veteran seeks a disability rating in excess of 30 percent for his PTSD.  His last VA examination was conducted in June 2010.  In July and August 2011 correspondence, the Veteran reported that his PTSD has worsened.  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, in order to accurately assess the severity of the Veteran's PTSD, he should be afforded a new and contemporaneous VA psychiatric examination.  See 38 U.S.C.A. § 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

2.  After the aforementioned development has been completed, the AOJ should readjudicate the claim of entitlement to a disability rating in excess of 30 percent for service-connected PTSD.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


